DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/17/2020 and 03/30/2021 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 06/03/2021 is acknowledged.

Allowable Subject Matter
Claims 1-9 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to a method comprising steps of transforming an information signal to a discrete sequence, wherein the discrete sequence is a Zak transformed version of the information signal; generating a first ambiguity function corresponding to the discrete sequence; generating a second ambiguity function by pulse shaping the first ambiguity function; generating a waveform corresponding to the second ambiguity function; and generating the waveform for transmission over a wireless communication channel. Closest prior art, Guey et al. US 2007/0263752, discloses generating a first ambiguity function corresponding to the discrete sequence; and generating a waveform for transmission over a wireless communication channel. However, prior art of record fails to disclose either alone or in combination the details of a method comprising steps of transforming an information signal to a discrete sequence, wherein the discrete sequence is a Zak transformed version of the information signal; generating a second ambiguity function by pulse shaping the first ambiguity function; generating a waveform corresponding to the second ambiguity function, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-4:
Claims 2-4 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest transforming an information signal to a discrete sequence, wherein the discrete sequence is a Zak transformed version of the information signal; generating a second ambiguity function by pulse shaping the first ambiguity function; generating a waveform corresponding to the second ambiguity function as recited in claims 5 and 15 for the same reason stated in claim 1 above.
Regarding claims 6-9:
Claims 6-9 are allowed as being dependent on claim 5.
Regarding claims 16-18:
Claims 16-18 are allowed as being dependent on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sestok, IV et al. US 7,394,876; Xu et al. US 8,265,203; Hoshuyama et al. US 2020/0081111.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633